
	
		II
		111th CONGRESS
		1st Session
		S. 1656
		IN THE SENATE OF THE UNITED STATES
		
			September 9, 2009
			Ms. Stabenow (for
			 herself, Mr. Voinovich,
			 Mr. Levin, and Ms. Klobuchar) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of S corporations for purposes of election of the alternative tax
		  on qualifying shipping activities, and for other purposes.
	
	
		1.Treatment of S corporations
			 for purposes of election of the alternative tax on qualifying shipping
			 activities
			(a)In
			 generalSection 1352 of the
			 Internal Revenue Code of 1986 is amended to read as follows:
				
					1352.Alternative
				tax on qualifying shipping activities
						(a)In
				generalIn the case of an
				electing corporation other than an S corporation, the tax imposed by section 11
				shall be the amount equal to the sum of—
							(1)the tax imposed by section 11 determined
				after the application of this subchapter, and
							(2)a tax equal to—
								(A)the highest rate of tax specified in
				section 11, multiplied by
								(B)the notional shipping income for the
				taxable year.
								(b)S
				corporationsIn the case of
				an electing corporation which is an S corporation, the notional shipping income
				of such S corporation shall be taken into account under section 1366 by a
				shareholder of such S corporation in lieu of the income excluded under section
				1357.
						.
			(b)Surtax imposed
			 on tonnage tax differential amountSubsection (f) of section 1366
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new paragraph:
				
					(4)Surtax on
				tonnage tax differential amountIn the case of a shareholder of
				an S corporation which is an electing corporation for purposes of subchapter R
				of this chapter, the tax determined under this chapter (other than this
				paragraph) with respect to such shareholder for any taxable year in which the
				shareholder takes into account notional shipping income shall be increased by
				an amount equal to 15 percent of the excess, if any, of—
						(A)the shareholder's
				pro rata share of the amount which would be included in gross income of the
				corporation but for the application of section 1357, over
						(B)the shareholder's
				pro rata share of the notional shipping income (as defined in section 1353) of
				the
				corporation.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
